                                          Case 3:20-cv-02232-WHO Document 51 Filed 11/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN PETERS,                                      Case No.20-cv-02232-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER OF CONDITIONAL
                                                 v.                                         DISMISSAL AS TO DEFENDANTS
                                   9
                                                                                            EXPERIAN INFORMATION
                                  10     EXPERIAN INFORMATION                               SOLUTIONS, INC. AND ALLY
                                         SOLUTIONS, INC., et al.,                           FINANCIAL INC.
                                  11                    Defendants.                         Re: Dkt. Nos. 48, 49
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Kevin Peters and defendants Experian Information Solutions, Inc. and Ally
                                  14   Financial Inc. have advised the court that they have agreed to a settlement. Dkt. Nos. 48, 49. IT
                                  15   IS HEREBY ORDERED that this case be dismissed with prejudice as to defendants Experian
                                  16   Information Solutions, Inc. and Ally Financial Inc. However, if any party certifies, within ninety
                                  17   (90) days, that settlement has not occurred, or that settlement of the claims is without prejudice,
                                  18   this Order shall be vacated and the case be reopened as to defendants Experian Information
                                  19   Solutions, Inc. and Ally Financial Inc.
                                  20          IT IS SO ORDERED.
                                  21   Dated: November 19, 2020
                                  22                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
